Exhibit 10.40

 

Supreme Indiana Operations, Inc.

2581 East Kercher Road

Goshen, IN 46527

 

December 14, 2012

 

G-2, Ltd.

2581 East Kercher Road

Goshen, IN 46527

 

 

Re:

Exercise of Option to Purchase

 

(Georgia)

 

Gentlemen:

 

Reference is made to that Lease Agreement dated July 25, 1988, between
G-2, Ltd., a Texas limited partnership (“Lessor”), and Supreme Corporation, a
Texas corporation.  As a result of a merger transaction effective September 28,
2010, Supreme Indiana Operations, Inc., a Delaware corporation (“Lessee”),
became the successor in interest to Supreme Corporation under the Lease
Agreement.

 

The Lease Agreement covers certain real estate and improvements (the “Leased
Premises”) located in Pike County, Georgia.

 

Paragraph 20 of the original Lease Agreement granted to Lessee an option to
purchase the Leased Premises.  Paragraph 20 further provides as follows:

 

“In the event of the exercise of this option as herein provided, Lessor agrees
to convey the property to Lessee by Warranty Deed free and clear of all
encumbrances except the taxes and assessments which under this Lease are to be
paid by Lessee.  Whenever Lessee desires to exercise this option, it shall give
Lessor written notice thereof.  Lessor will within reasonable time after receipt
of such notice deliver, or cause to be delivered, to Lessee a preliminary title
report.  Defects in title, if any, shown by such report shall be remedied by
Lessor within thirty (30) days of notice to Lessor of such defects, and it shall
deliver to Lessee at the time of closing an owner’s policy of title insurance
issued by an approved title company in the amount of the purchase price subject
only to encumbrance, exceptions, and reservations herein mentioned.  The
purchase shall in any event be completed by conveyance of the property and
payment of the purchase price within sixty (60) days from the delivery of notice
of intent to exercise this option.  The Lessee agrees to pay all fees and
expenses incurred in connection with the exercise of this option and the
subsequent conveyance of the leased premises.”

 

--------------------------------------------------------------------------------


 

There have been several extensions of this Lease Agreement with the most recent
extension being the Fourth Extension dated to be effective July 25, 2010, which
extends the term of the Lease through a period ending on July 25, 2015.

 

This letter represents Lessee’s written notification to Lessor that Lessee is
hereby exercising its option under Paragraph 20 of the original Lease Agreement
to purchase the Leased Premises.

 

The parties agree that the correct purchase price under the Fourth Extension of
Lease Agreement is $1,826,160 with the calculation of such purchase price shown
in Exhibit A attached hereto.

 

By signing where indicated below, Lessor agrees that Lessee’s written
notification exercising its option to purchase the Leased Premises has been
properly given and that the purchase price has been correctly calculated as
shown in Exhibit A attached hereto.

 

 

SUPREME INDIANA OPERATIONS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Jeffery D. Mowery

 

 

Jeffery D. Mowery

 

 

Vice President-Finance

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

G-2, LTD., a Texas limited partnership

 

 

 

 

By:

Supreme Indiana Operations, Inc.,

 

 

 

General Partner

 

 

 

 

 

 

By:

/s/ Jeffery D. Mowery

 

 

 

 

Jeffery D. Mowery

 

 

 

 

Vice President-Finance

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Supreme Industries, Inc.

G-2 Real Estate Purchase Price

 

 

 

Indiana

 

Georgia

 

Total

 

 

 

 

 

 

 

 

 

First Year Purchase Price Per Original Lease

 

$

1,829,000

 

$

936,000

 

$

2,765,000

 

 

 

 

 

 

 

 

 

 

 

 

 

CPI

 

 

 

 

 

 

 

Valuation Date

 

Index

 

 

 

 

 

 

 

June 1988 (Base Year)

 

118.000

 

$

1,829,000

 

$

936,000

 

$

2,765,000

 

November 2012

 

230.221

 

$

3,568,426

 

$

1,826,160

 

$

5,394,585

 

 

--------------------------------------------------------------------------------